By the Court:

The rule must be made absolute: The judgment entered for the plaintiff in the case referred to for the want of a plea, was an interlocutory judgment in an action of debt gui tam, and the question presented and involved in the argument on the rule, is after all a question of practice merely, in England as well as here, and in this court the practice has uniformly been on any and every interlocutory judgment, or on a judgment obtained as this was even in an action of debt, to resort to a proceeding in the nature of a writ of inquiry, to ascertain *510the amount of it by the verdict of a jury, unless when the action has been founded upon a written instrument ■ under seal, or upon a promise, or contract for the payment of a sum certain, and then the order under the rule of the court has been upon the Prothonotary to ascertain the amount, before any execution could issue upon such judgment. And such has been the invariable practice of this court in such eases, without an exception that we are aware of. The execution in this case must therefore be set aside.